      1

      2                                                                             FILED
                                                                         CLERK, U.S. D15TRIC7' COURT
      3

     4                                                                           ~IAY - ~ 2ols
     5                                                                       NTRAL DISTRI~y0
                                                                        BY             ~(.~    CALDEPUTI
     6

     7

     8                                   UNITED STATES DISTRICT COURT

     9                                  CENTRAL DISTRICT OF CALIFORNIA

 10       UNITED STATES OF AMERICA,                     )
                                                        ~    Case No.    ~; ~c~-cry ~~-~~~~
 11                                     Plaintiff,      )

 12                      v.                             )    ORDER OF DETENTION AFTER HEARING
          ~~~ ~~C~l~ L~~fti^~              L~~~~~       )          (18 U.S.C. ~ 3142(1))
 13

 14~                                    Defendant.      )

 15

 16                                                         I.

 17             A.        (~j( ) On motion of the Government involving an alleged

 18                       1.    (~C.)
                                  C.      crime of violence;

19                        2.   ( )        offense       with      maximum sentence of life

20                                        imprisonment or death;

21                        3.   ( )        narcotics or controlled substance offense with

22                                        maximum    sentence     of    ten      or   more       years     (21
23                                        U.S.C. ~~     801,/951, et. seq.,,/955a);

24                        4.   ( )       felony - defendant            convicted        of two or more

25                                       prior offenses described above.

26             B.        On motion (,~() (by the Government)/( ) (by the Court sua

27                       sponte involving)

28                       1.    (~ serious risk defendant will flee;



     ~~ CR - 94(02/94)                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1)
     1                     2.   ( ) serious risk defendant will

     2                           a. ( ) obstruct or attempt to obstruct justice;

     3                          b. ( )threaten, injure, or intimidate a prospective

     4                                 witness or juror or attempt to do so.

     5                                              II.

     6             The Court finds no condition or combination of conditions will

     7 . reasonable assure:
     8             A.     (~ appearance of defendant as required; and/or

     9             B.     (:J~ safety of any person or the community;

 10                                                III.

 11               The Court has considered:

 12               A.      (~ the nature and circumstances of the offense;

 13               B.      (.0~ the weight of evidence against the defendant;

 14               C.      (~ the history and characteristics of the defendant;

 15               D.      (,~ the   nature and     seriousness of the danger to          any
16                        person or to the community.

17                                                 zv.
18 '~             The Court concludes:

19               A.       (~' Defendant poses a risk to the safety of other persons

20                        or the community because:         ~~~ ~`~   ~~" ~~~~~~'~~
21

22
23

24

25

26
27 ///

28 ///


         CR - 94(02/94)           ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1)   - 2-
      1             B.    (V~ History and characteristics indicate a serious risk

      2                          that defendant will flee because:




     5

     6

     7             C.     ( )   A serious risk exists that defendant will:

     8                          1.    ( ) obstruct       or   attempt to      obstruct      justice;
     9                          2.    ( )threaten, injure          or intimidate        a   witness/
 10                             juror; because:

 11
 12
 13
 14               D.      ( )   Defendant has not rebutted by sufficient evidence to

 15                             the contrary the presumption provided in 18 U.S.C.

 16                             § 3142 (e).

 17               IT IS ORDERED that defendant be detained prior to trial.

 18               IT IS FURTHER ORDERED that defendant be confined as far as

19        practicable in a corrections facility separate from persons awaiting

20        or serving sentences or person held pending appeal.

21               IT IS FURTHER ORDERED that defendant be afforded reasonable

22        opportunity for private consultation with counsel.

23

24               DATED:__~~~ ~~~

25
                                                    r-
26
                                                        ~      rr
                                                                - rF~.~- ~j~l#cep ~- t~.~Cllt~~3~e ~
27                                                  UNITED STATES MAGISTRATE JUDGE

28


         CR - 94(02/94)              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1)        -3-
